Citation Nr: 0334539	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for low back pain, status-
post laminectomy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, for RO consideration of evidence 
that the Board obtained through development undertaken 
pursuant to 38 C.F.R. § 19.9(a)(2) (2003), a regulation that 
has since been invalidated.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

It is noted that the veteran by means of a letter, received 
by the RO on February 28, 2003, raised the issue of 
entitlement to temporary total ratings under 38 C.F.R. § 4.29 
for various, prior periods of VA hospitalization.  Such claim 
is not shown to have been developed or adjudicated by the RO 
to date, and, as such, that matter is referred to the RO for 
appropriate consideration.  


REMAND

It is noted that, subsequent to the initiation of the 
veteran's claim for increase in 1997, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law.  This law significantly 
added to the statutory law concerning the VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

In this case, however, the record does not reflect that the 
veteran was ever specifically provided VCAA notice as to the 
1997 claim for increase for her low back disorder, contrary 
to the July 2003 supplemental statement of the case (SSOC).  
The multiple VCAA letters referenced therein all pertain to 
matters other than the claim for increase herein at issue.  
In the absence of such notice, remand is required for 
corrective action.  Such notice must include "Quartuccio 
sufficient" notice of the VCAA, including notice of what 
evidence is needed to substantiate her claim, notice of what 
portion of that necessary evidence she is required to submit, 
and notice of what portion of that evidence VA will secure.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran must be afforded a one-year period in 
which to submit the requested information or evidence, or 
waive in writing the period for response or any remainder 
thereof.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

Other development is likewise in order.  Specifically, it is 
evident that there has been a recent change in the criteria 
for the evaluation of spinal disorders, effective from 
September 26, 2003.  The RO has yet to consider the instant 
claim under those modified criteria.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  Moreover, while medical input was 
obtained earlier on remand as to the existence of 
incapacitating back episodes and their duration, there is a 
significant conflict in the medical data obtained by VA 
examinations in February and April 2003 as to the severity of 
the veteran's low back disorder.  In order to clarify the 
current severity of the disability in question, further 
medical examination would be of assistance to the Board in 
the rating of such disorder.  Additional record retrieval is 
also in order in light of references in VA hospital reports 
of July 2003, which were received by the RO subsequent to its 
issuance of its July 2003 SSOC, as to planned diagnostic 
studies relating to the veteran's disc disease, records of 
which are not now on file.

Although unrelated to the issue now before the Board, the 
veteran in a February 2003 letter to the RO entered a timely 
notice of disagreement to the RO's November 2002 assignment 
of initial ratings of 50 percent, from February 7, 1997, for 
post-traumatic stress disorder (PTSD) with depression and 
bulimia, and 70 percent, effective from January 20, 1999.  As 
a statement of the case addressing that issue has yet to be 
prepared and furnished to the veteran, remand of that matter 
to the RO, pursuant to the holding in Manlincon v. West, 12 
Vet. App. 238 (1999), is required.  

Accordingly, this case is again REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's claim of entitlement to an 
increased evaluation for low back pain, 
status post lumbar laminectomy.  As part 
of such actions, the RO must advise the 
veteran of the information and evidence 
needed to substantiate such claim, and 
furnish notice to her in writing of what 
evidence, if any, must be obtained by her 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio.  

The veteran must also be instructed as to 
her right to submit any argument or 
evidence in support of her claim for 
increase, and in particular any evidence 
tending to indicate a level of severity 
of her service-connected back disorder in 
excess of that reflected by the currently 
assigned rating.  

Notice must be provided to the veteran 
that she has one year to submit 
pertinent evidence needed to 
substantiate her claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until she waives in 
writing the remaining term.  Inform her 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of her 
claim, if she desires to expedite Board 
review of her claim, she must 
specifically waive in writing any 
remaining response time.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for her service-connected low 
back disorder since 1996.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  Duplicate records should 
not be added to the file.  Any and all 
pertinent VA treatment records not 
already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  Those 
VA records should include reports of any 
diagnostic studies of the veteran's lower 
spine undertaken during a July 2003 
hospitalization or thereafter.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
nature and severity of her service-
connected low back pain, status post 
lumbar laminectomy.  The claims folders 
must be made available to the examiner 
for review prior to any examination and 
such examiner must reference in his/her 
report whether in fact the claims folder 
was reviewed.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Specific responses by the examiner are 
required as to each of the following:

(a)  Describe in detail all of 
the current manifestations of 
the veteran's service-connected 
low back disorder, including 
the presence or absence of 
pronounced, persistent symptoms 
compatible with sciatic 
neuropathy with characteristic 
pain and demonstrable muscle 
spasm, absent ankle jerk, or 
other neurological finings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.

(b)  Provide detailed range of 
motion findings regarding the 
veteran's lumbar spine, noting 
what normal values are in 
comparison with those obtained 
on range of motion testing.  Do 
the veteran's age, body 
habitus, neurologic disease, or 
other factors unrelated to the 
service connected disease or 
injury of the spine, in any way 
render the above provided range 
of motion values normal for 
this particular claimant, even 
though they do not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  

(c)  Is there unfavorable 
ankylosis of both the 
thoracolumbar and cervical 
spine?  Is there unfavorable or 
favorable ankylosis of the 
thoracolumbar spine, and, if 
so, which and to what degree?

(d)  Does the veteran's lumbar 
spine exhibit objective signs 
of pain, weakened movement, 
excess fatigability, or 
incoordination?  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to excess pain, 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(e)  During the prior twelve 
months, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving her lumbar 
spine disorder having a total 
duration of at least six weeks?   

(f)  Is it at least as likely 
as not that the veteran's 
service-connected lumbar spine 
disability alone, markedly 
interferes with her employment?  
Use of the "at least as likely 
as not" language in the 
examiner's response is 
required.

4.  The RO should again consider the 
veteran's entitlement to initial ratings 
in excess of 50 percent from February 7, 
1997, and in excess of 70 percent from 
January 20, 1999, for PTSD with 
depression and bulimia.  If the benefit 
sought cannot be granted, a statement of 
the case must be furnished to the veteran 
and her representative.  Such document 
should cite all pertinent evidence and 
dispositive legal authority.  The veteran 
is hereby advised that submission of a 
timely substantive appeal is required for 
perfection of her appeal and subsequent 
review by the Board.

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
a schedular and/or extraschedular rating 
in excess of 40 percent for low back 
pain, status post lumbar laminectomy, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA, in addition to the rating 
criteria pertaining to an intervertebral 
disc syndrome in effect prior to and on 
September 23, 2002, and the rating 
criteria in effect for the spine prior to 
and on September 26, 2003.  If any 
benefit sought on appeal continues to be 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand. 



See Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




